Citation Nr: 0308133	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis. 

(The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus will be addressed in a 
future decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1946 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1999, from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus as 
a well-grounded claim had not been submitted.  The RO also 
confirmed and continued a 10 percent evaluation for 
seborrheic dermatitis.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in March 2000, a transcript of which has 
been associated with the claims file.

The Board remanded the claim in February 2001 for development 
and adjudicative action.

In May 2002 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104, (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2)(2002).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002); 38 C.F.R. § 20.903 (2002).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The seborrheic dermatitis disability is manifested by 
three or four small areas of the scalp none of which measure 
more than 4 millimeters in diameter which is treated with 
topical therapy.  

2.  There is no objectively demonstrated exudation or 
constant itching with extensive lesions or marked 
disfigurement, or associated disfiguring scars of the head, 
face or neck or marked discoloration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
seborrheic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 
4.118, Diagnostic Codes 7806, 7817 (2002); 67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7806).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Based on treatment shown in service, the RO granted service 
connection for seborrheic dermatitis in an August 1954 rating 
decision and assigned a zero percent (noncompensable) 
evaluation effective from July 1954.

After review of a VA Compensation and Pension (C&P) report, 
the RO assigned a 10 percent disability evaluation effective 
from October 1959 for seborrheic dermatitis of an extensive 
area.  This evaluation was assigned under Diagnostic Codes 
7899-7806.  

The RO reviewed VA outpatient treatment records and 
determined in January 1967 that the veteran's skin condition 
continued to be 10 percent disabling.  

In July 1996 the veteran filed to have his claim re-evaluated 
and stated that he had been seen at a VA dermatological 
center for the skin condition of his head and face. 

In a March 1997 rating decision the RO confirmed and 
continued the 10 percent evaluation.  The RO reviewed a 
January 1997 VA C&P examination report and VA outpatient 
treatment records for a period from July 1995 to September 
1996.  At the January VA examination the veteran stated that 
he had occasional recurrences of eczematous dermatitis of the 
chest, legs, arm and head.  It was treated with a topical 
steroid and an emollient lotion that provided basic control.  
At the time of the examination there was a small dermatitic 
eruption on the right leg, chest, and back. 

A claim was received from the veteran in March 1999 seeking, 
in pertinent part, an increased evaluation for his skin 
condition.  

A VA C&P examination of the skin in April 1999 revealed 
minimal scaling of the scalp.  The face was clear.  No 
ulceration, exfoliation, crusting, systemic or nervous 
manifestations were seen.  The diagnosis was seborrheic 
dermatitis.  The examiner commented that this was a common 
condition found in the normal population and was often not 
related to service work.

In December 1999 the veteran claimed that his seborrheic 
dermatitis was chronic. Without using a prescribed cream 
everyday, the skin on his head and face would be constantly 
itching and have extreme exfoliation or crusting.  He also 
wrote that his condition did get worse some days and the 
itching was worse.  

VA outpatient treatment records for the period from January 
1999 to February 2000 show that the veteran was seen in May 
1999 for complaints of itchy scalp.  Medicated ointments to 
be used twice daily and a shampoo were prescribed.  In 
January 2000 he was seen for astiatic eczema stasis 
dermatitis.  

A cream was prescribed to be used twice daily.  In February 
2000 he was seen for complaints of itchy scalp.  The 
impression was seborrheic dermatitis.  A shampoo and salve 
were prescribed.  He also had lichen simplex chronicus of the 
mid-back.  He was prescribed a cream to use twice daily. 

The veteran testified at his personal hearing in March 2000 
that his scalp itched most of the time and there were some 
places on his scalp that oozed.  He had been prescribed a 
shampoo for his scalp and lotion for his back.  He denied 
receiving any oral medication for his dermatitis.  He also 
had dermatitis on his chest and legs but his scalp was the 
worse.  His condition was worse during the springtime.  The 
last time he saw a civilian doctor was about five or six 
years earlier.  He was not using any over-the-counter 
medication.  

With regard to his service-connected seborrheic dermatitis 
the veteran acknowledged being prescribed a shampoo and a 
topical cream.  He testified that the cream did not help 
much.  He had not put on any cream the day of the hearing 
because it would cause his skin to itch.  He had a skin rash 
on his head, back and right leg.  

In April 2001 the veteran wrote that all treatment for his 
skin disorder was received at the Dallas VA Medical Center 
from 1996 to the present.

The veteran was afforded a VA C&P examination in May 2001.  
The examiner noted that the claims file was reviewed.  All of 
the veteran's skin areas were examined in some detail with 
the exclusion of his groin with attention to constant 
itching, exfoliation, extensive lesions and marked 
disfigurement.  The examiner noted that itching was 
subjective but the veteran had some very small areas in his 
scalp which had the appearance of scabs.  Four such areas 
were seen, none measuring more than 4 millimeters and most 
were smaller.  It was entirely possible that the scabbing was 
caused by scratching secondary to itching.  No other 
objective signs of severe itching were identified.  

No exfoliation was seen nor did the veteran describe any 
exfoliation.  There were no extensive lesions.  Some lesions 
were seen on the front of the sternum, some scars were seen 
over the back of the trunk between the shoulder blades and 
the only active lesions seen were on the scalp.  Although 
previously he had some on his face, there were none at the 
time of the examination.  No disfigurement was seen anywhere.  
The veteran denied having any lesions of the groin area at 
the time of the examination or previously.  Photographs were 
made and are in the claims file.  

The examiner stated that he did not find exfoliation, 
extensive lesions, or marked disfigurement or any 
documentation of these conditions, thus these three basic 
criteria were negative at the examination.  The examiner did 
not doubt that itching was present as the veteran so reported 
and assumed that it probably was recurrent.  If it were 
constant, that was not apparent or even suggested at the 
examination.  The small areas seen in the scalp suggested the 
strong possibility, even the likelihood that itching had been 
frequent there and that the veteran may have scratched it.  
No other similar areas were found on the trunk front or back, 
or on any of the three remaining extremities with the left 
leg having been amputated almost in its entirety.  On the 
front of the chest and back of the trunk the examiner saw 
what appeared like healed eczema.  

The impression was:  

1.	Several areas specifically anterior chest, 
posterior chest have the appearance of healed 
eczema which has been a diagnosis offered 
previously on the basis of a dermatology 
assessment.  
2.	Seborrheic dermatitis of the scalp appears to be 
present now in 3 or 4 very small areas, none of 
which measures over 4 millimeters in diameter.  
3.	No exfoliation was seen and none was reported in 
any of the notes reviewed.  
4.	No disfigurement was seen and none was found in 
any of the notes reviewed.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
U.S.C. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

During the pending appeal, the schedule of ratings for skin 
disorders was revised.  The new regulations were effective as 
of August 30, 2002.

Under the old regulations, disfiguring scars of the head, 
face or neck are considered noncompensably disabling if the 
disfigurement is slight or 10 percent disabling if the 
disfigurement is moderate.  A 30 percent evaluation is 
provided for severe disfigurement especially if there is a 
marked and unsightly deformity of the eyelids, lips or 
auricles. 

A note states that when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent increased to 50 
percent, and the 10 percent increased to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7817 for evaluation of dermatitis exfoliativa 
is rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.

For eczema, a 10 percent disability rating is warranted for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  In order to warrant a 30 percent 
evaluation, the evidence would have to show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  

For scars that are superficial, tender and painful on 
objective demonstration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7804.  

For other scars the basis of evaluation is rated on 
limitation of function of affected part in accordance with 38 
C.F.R. Part 4, Diagnostic Code 7805. 

The new regulations provide that a 60 percent disability 
rating is assigned for dermatitis or eczema, affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or for dermatitis or eczema that required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  A 30 percent disability rating is 
assigned for dermatitis or eczema, affecting 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas, or 
for dermatitis or eczema that required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

A 10 percent disability rating is assigned for dermatitis or 
eczema, affecting at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas, or for dermatitis or eczema that 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A zero percent disability rating is assigned for 
dermatitis or eczema, affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas and 
requiring no more than topical therapy during the past 12-
month period.  67 Fed. Reg. at 49,596 (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7806).  




Alternatively, dermatitis or eczema can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Id. 

An 80 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  A 50 
percent rating is assigned for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar of 5 or more inches 
(13 or more centimeters) in length; a scar at least one-
quarter inch (0.6 centimeter) wide at widest part; the 
surface contour of a scar elevated or depressed on palpation; 
a scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Unretouched color 
photographs are to be considered when evaluating under these 
criteria.  Id.

A 40 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 144 square 
inches (929 square centimeters).  A 30 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 72 square inches (465 square 
centimeters).  A 20 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
12 square inches (77 square centimeters).  A 10 percent 
disability rating is assigned for scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion and have area or areas exceeding 6 square inches (39 
square centimeters).  67 Fed. Reg. at 49,596 (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801).  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id.  A deep scar is 
one associated with underlying soft tissue damage.  Id. 

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  67 
Fed. Reg. at 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25.  Id.  A superficial scar is one 
not associated with underlying soft tissue damage.  Id. 

A 10 percent disability rating is assigned for superficial, 
unstable scars.  67 Fed. Reg. at 49,596 (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7803).  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. 


A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  

A 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  Id.; see 38 
C.F.R. § 4.68 (2002) (the amputation rule). 

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7805). 

In assigning a disability rating for a skin disorder, the 
Board notes that consideration must be given to the frequency 
and duration of the outbreaks as well as the appearance and 
virulence of the skin disorder during the outbreaks.  See 
Bowers v. Derwinski, 2 Vet App 675, 676 (1992).  See also 
Arms v. West, 12 Vet. App. 188, 198 (1999) (lay observation 
is competent to identify the existence of an observable skin 
disorder); Bruce v. West, 11 Vet. App. 405 (1998)(lay 
testimony of symptomatology may be regarded as supplementing 
VA examination).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  




In April 2001 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  The veteran wrote in April 2001 
that all his treatment had been at the Dallas VA Medical 
Center.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records and afforded the veteran a VA examination.  

In November 2002 the veteran was provided a copy of the 
revised schedule for evaluating skin disorders with a cover 
letter advising that he or his representative could submit 
additional evidence or argument.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Increased evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  

The veteran has a 10 percent rating for seborrheic dermatitis 
effective from October 1959.  The RO assigned this rating 
under the provisions of Diagnostic Code 7806 for evaluating 
eczema, per rating instructions, of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118).  Since the 10 percent rating 
has been in effect for more than 20 years, the evaluation is 
protected by law.  38 C.F.R. § 3.951 (2002).

A 10 percent rating under the old regulations represents 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  A 30 percent evaluation is 
warranted for eczema with exudation or itching constant, 
extensive lesion, or marked disfigurement.  Id.

The VA examiner at the May 2001 examination stated that he 
did not find exfoliation, extensive lesions, or marked 
disfigurement, or any documentation of these conditions.  The 
veteran reported itching and the examiner assumed that it 
probably was recurrent but found no appearance or suggestion 
of constant itching at the examination.  It seemed likely 
that small areas on the scalp had frequent itching and that 
the veteran had scratched those areas.  No other similar 
areas were seen.  

There was the appearance of healed eczema on the front of the 
chest and back of the trunk.  The Board notes, however, that 
the veteran is not service connected for eczema.

The symptoms and manifestations shown by photographs, 
overall, appear to reflect no more than the 10 percent 
evaluation as contemplated under the old regulations for 
Diagnostic Code 7806.

The Board has considered whether a higher rating is warranted 
based on disfigurement of the head, face and neck under 
Diagnostic Code 7800, however, the VA examiner in May 2001 
saw no disfigurement and none was found in the notes 
reviewed.  

Other alternative rating criteria under Diagnostic Codes 7803 
and 7804 are not for application since the maximum schedular 
rate under either Code is 10 percent.  Also, there is no 
evidence of associated interference of function of an 
affected part under Diagnostic Code 7805.

The seborrheic dermatitis has been productive of no more than 
itching and scratching of the scalp involving a small exposed 
surface, and without objectively demonstrated exudation or 
constant itching with extensive lesions or marked 
disfigurement, nor by associated disfiguring scars of the 
head, face or neck, or marked discoloration.

Taking into consideration the criteria under the old 
regulations of Diagnostic Code 7806, the veteran's symptoms 
are adequately compensated by the currently assigned ten 
percent evaluation.  

Under the new regulations effective from August 30, 2002, a 
30 percent disability rating is assigned for dermatitis or 
eczema, affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or for dermatitis or eczema 
that required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

A 10 percent disability rating is assigned for dermatitis or 
eczema, affecting at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas, or for dermatitis or eczema that 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  
A zero percent disability rating is assigned for dermatitis 
or eczema, affecting less than 5 percent of the entire body 
or less than 5 percent of exposed areas and requiring no more 
than topical therapy during the past 12-month period.  67 
Fed. Reg. at 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7806).  

The VA examiner at the May 2001 examination noted that only 
three or four very small areas of the scalp showed active 
seborrheic dermatitis.  Evidence shows that his therapy has 
been topical.  

The veteran was provided the opportunity to submit additional 
evidence or argument based on the new regulations but to date 
has not done so.

Under the new criteria, the veteran's symptoms and 
manifestations of seborrheic dermatitis are not shown to 
affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, and treatment has been topical with 
no evidence showing systemic therapy during the past 12 month 
period such that a 30 percent evaluation would be warranted.  

The new regulations provide alternatively, that dermatitis or 
eczema can be rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.  In this case, no disfigurement of the head, 
face or neck or scars are shown by the evidence of record.  

The color photographs submitted in May 2001 reflected only 
small patches of seborrheic dermatitis on the veteran's 
scalp.  The photographs show that the condition does not 
cause disfigurement, and the lesions are not extensive.  
Accordingly, none of the criteria for a 30 percent evaluation 
are met.

In fact, under the new criteria, the veteran's symptoms and 
manifestations of seborrheic dermatitis appear to more 
closely approximate a noncompensable evaluation.  
Accordingly, the Board finds that the old regulations are 
more favorable to the veteran.


The Board concludes that the currently assigned ten percent 
evaluation under the old regulations is adequate to 
compensate the veteran for his current symptomatology.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the 
preponderance of the evidence is against the claim for an 
increased evaluation for seborrheic dermatitis.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  

The RO provided the criteria under 38 C.F.R. § 3.321(b)(1) in 
its May 2002 statement of the case and fully considered them; 
however, the RO did not grant entitlement to an increased 
evaluation on this basis.


The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the 
seborrheic dermatitis disability.  The record in this case 
does not demonstrate that the veteran has required frequent 
periods of hospitalization for seborrheic dermatitis or that 
it markedly interfered with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

